          Case 1:20-cv-00674-RC Document 11 Filed 04/09/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
THE BOARD OF TRUSTEES OF THE                          )
UNIVERSITY OF ALABAMA                                 )
D/B/A UAB HOSPITAL, et al.,                           )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       No. 1:20-cv-0674-RC
                                                      )
ALEX M. AZAR II, Secretary of                         )
Health and Human Services,                            )
                                                      )
               Defendant.                             )
                                                      )

                        NOTICE OF WITHDRAWAL OF COUNSEL

       Please take notice that Elizabeth N. Swayne should be removed as counsel for plaintiffs in

this matter. Elizabeth N. Swayne is no longer with firm of King & Spalding LLP and will no longer

represent plaintiffs in this matter. Mark D. Polston and Christopher P. Kenny of King & Spalding

LLP will continue to represent plaintiffs in this matter.

                                                            Respectfully submitted,

                                                            By: /s/ Elizabeth N. Swayne
                                                            Elizabeth N. Swayne (D.C. Bar No. 1029380)
                                                            Mark D. Polston (D.C. Bar No. 431233)
                                                            Christopher P. Kenny (D.C. Bar No. 991303)
                                                            KING & SPALDING LLP
                                                            1700 Pennsylvania Ave. NW
                                                            Washington, D.C. 20006
                                                            Tel: (202) 737-0500
                                                            Fax: (202) 626-3737
                                                            Email: eswayne@kslaw.com

                                                            Counsel for Plaintiffs
          Case 1:20-cv-00674-RC Document 11 Filed 04/09/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of April, 2020, I caused the foregoing to be filed with

the Court electronically using the CM/ECF system, which will send a notification to all counsel

of record, effecting service on them.

                                                             /s/ Elizabeth N. Swayne
                                                             Elizabeth N. Swayne
